In an action to foreclose a mortgage, the defendant New Jersey Mortgage and Investment Corp. appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated October 26, 2005, which, after a nonjury trial, determined that the plaintiffs mortgage has priority over its mortgage.
Ordered that the order is affirmed, with costs.
New York has a “race-notice” recording statutory scheme whereby the mortgage recorded first by a mortgagee without notice of any other mortgages will maintain priority over such other mortgages (see Real Property Law § 291; Roth v Porush, 281 AD2d 612, 614 [2001]; Goldstein v Gold, 106 AD2d 100, 101-102 [1984], affd 66 NY2d 624 [1985]). In applying this principle, the Supreme Court correctly determined that the plaintiffs mortgage recorded on September 13, 1999, has priority over the defendant’s mortgage recorded on February 25, 2000.
The defendant’s remaining contentions are without merit. Schmidt, J.R, Santucci, Krausman and Balkin, JJ., concur.